DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/24/2021 and 02/01/2021 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Response to Arguments
Applicant's arguments filed on 11/23/2020 with respect to claims 1 and 7 - 20 have been considered but are not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.


Examiner notes that Hara clearly teaches in at least figure 2 that the SMA elements 15a/15b are connected between the two items 9 and 12a; Note, item 9 is movable about an X-axis and a y-axis with respect to item 12a, as shown below.
Hence the rejection is maintained.


    PNG
    media_image1.png
    752
    691
    media_image1.png
    Greyscale

Additionally, applicant in the argument filed on 08/12/2020 pages 9 - 11 cites sections in the specification that teach that the image sensor is disposed on and attached as teaching the term unitary; if applicant thinks that unitary does not correspond to “disposed on and attached” applicant is kindly asked to show support for “unitary” to avoid future new matter issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8 - 14, 21 – 23, and 30 - 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US PgPub No. 2006/0272328). 
Regarding claim 1, Hara teaches a suspension assembly comprising: a static plate (figure 2 item 12a); a moving plate movable about an x-axis and a y-axis with respect to 

Regarding claim 2, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches an image sensor mounted to the moving plate at the sensor mounting region (figures 2 and 5a-5c item 5; an image sensor mounted to the moving plate at the sensor mounting region).

Regarding claim 3, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches a lens and optionally an auto focus mechanism generally fixedly mounted about the x-y axes with respect to the static plate (paragraph 0058; a lens and optionally an auto focus mechanism generally fixedly mounted about the x-y axes with respect to the static plate).

Regarding claim 4, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the sensor mounting region is within a z-height space defined by the static and moving plates (figures 2 and 5a-5c area near item 5; wherein the sensor mounting region is within a z-height space defined by the static and moving plates).

Regarding claim 5, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the SMA elements include at least two SMA wires extending across one another and below the sensor mounting region (figures 2 and 5a-5c items 15a-15b; wherein the SMA elements include at least two SMA wires extending across one another and below the sensor mounting region).

Regarding claim 6, as mentioned above in the discussion of claim 5, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the at least two SMA wires extending across one another are spaced from one another in a z height direction (figures 2 and 5a-5c items 15a-15b; herein the at least two SMA wires extending across one another are spaced from one another in a z height direction).

Regarding claim 8, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches one or more pulleys on one or both of the static plate and moving plate, and wherein each pulley is engaged by at least one SMA element (figure 6 item 16Y; one or more pulleys on one or both of the static plate and moving plate, and wherein each pulley is engaged by at least one SMA element).

claim 9, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches one or more springs coupling the moving plate to the static plate (paragraphs 0124 – 0125 and 0170; one or more springs coupling the moving plate to the static plate).

Regarding claim 10, as mentioned above in the discussion of claim 9, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein one or more of the springs includes a spring arm (paragraphs 0124 – 0125 and 0170; wherein one or more of the springs includes a spring arm).

Regarding claim 11, as mentioned above in the discussion of claim 9, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the one or more spring arms are integral with and formed from the same material as one of the moving plate and the static plate (paragraphs 0124 – 0125 and 0170; wherein the one or more spring arms are integral with and formed from the same material as one of the moving plate and the static plate).

Regarding claim 12, as mentioned above in the discussion of claim 9, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein one or more of the springs is shaped or otherwise configured to provide clearance for one or more of the SMA elements (paragraphs 0124 – 0125 and 0170; wherein one or more of 

Regarding claim 13, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the SMA elements are in a space outside a perimeter of the sensor mounting region (figures 2 and 5a-5c items 15a-15b; wherein the SMA elements are in a space outside a perimeter of the sensor mounting region).

Regarding claim 14, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches including bow style SMA elements on the static plate and pins on the moving plate that are engaged by the SMA elements (figures 2 and 5a-5c items 15a-15b; including bow style SMA elements on the static plate and pins on the moving plate that are engaged by the SMA elements).

Regarding claim 21, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches one or more flexible circuit connectors including electrical traces extending from the moving plate (paragraph 0172; one or more flexible circuit connectors including electrical traces extending from the moving plate).

claim 22, as mentioned above in the discussion of claim 21, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the one or more flexible circuit connectors are integral with the moving plate (paragraph 0172; wherein the one or more flexible circuit connectors are integral with the moving plate).

Regarding claim 23, as mentioned above in the discussion of claim 21, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein the one or more flexible circuit connectors have one or more angled bends, and wherein the bends are optionally about 45 degrees (paragraph 0172; Note: the claim is written in the alternative due to the term optionally, Therefore “optionally about 45 degrees” is not required in the claim).

Regarding claim 30, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches comprising one or more bearings enabling the movement of the moving plate with respect to the static plate (figures 2 and 5a-5c items 15a-15b; one or more bearings enabling the movement of the moving plate with respect to the static plate).

Regarding claim 31, as mentioned above in the discussion of claim 12, Hara teaches all of the limitations of the parent claim.  Additionally, Hara teaches wherein SMA material is electrically and structurally attached to the one or more of the SMA elements on only the two ends of the SMA elements and free in the middle portion of the SMA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 – 20, 24 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US PgPub No. 2006/0272328) in view of Honda (US PgPub No. 2013/0182176).
Regarding claim 15, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  

	More specifically, Honda teaches wherein: the assembly further includes one or more spring arms including an arcuate portion and extending between the moving plate and static plate (paragraphs 0001 and 0022 – 0026 and paragraph 0035; SMA member connected to item 13 in figure 4A – 4B and connected to force of bias spring paragraph 0035); and the one or more SMA elements include SMA material on the arcuate portions of the one or more spring arms to form a bimetallic actuator (paragraphs 0001 and 0022 – 0026 and paragraph 0035; SMA member connected to item 13 in figure 4A – 4B and connected to force of bias spring paragraph 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Honda with the teachings of Hara because Honda teaches in at least paragraphs 0003 – 0004 that using SMA is generally advantageous in reducing the size and the weight of the device, and is advantageous in obtaining a relatively large mechanical force while eliminating the need of an element such as a position sensor, facilitating integration of the 

Regarding claim 16, as mentioned above in the discussion of claim 15, Hara in view of Honda teach all of the limitations of the parent claim.  Additionally, Honda teaches wherein: the spring arms have a major surface that is generally perpendicular to a major surface of the moving plate (paragraphs 0001 and 0022 – 0026 and paragraph 0035; SMA member connected to item 13 in figure 4A – 4B and connected to force of bias spring paragraph 0035; wherein: the spring arms have a major surface 13 that is generally perpendicular to a major surface of the moving plate); and the SMA material is on the major surface of the spring arms (paragraphs 0001 and 0022 – 0026 and paragraph 0035; SMA member connected to item 13 in figure 4A – 4B and connected to force of bias spring paragraph 0035; the SMA material is on the major surface of the spring arms 13).
	
	Regarding claim 17, as mentioned above in the discussion of claim 16, Hara in view of Honda teach all of the limitations of the parent claim.  Additionally, Honda teaches wherein the one or more spring arms are integral with and formed from the same material as one of the moving plate and the static plate (paragraphs 0001 and 0022 – 0026 and paragraph 0035; SMA member connected to item 13 in figure 4A – 4B and connected to force of bias spring paragraph 0035; wherein the one or more spring arms are integral with and formed from the same material as one of the moving plate and the static plate).

	Regarding claim 18, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  
	However, Hara fails to teach one or more spring arms extending from the moving plate and electrical traces on the spring arms. Honda, on the other hand teaches one or more spring arms extending from the moving plate and electrical traces on the spring arms.
	More specifically, Honda teaches one or more spring arms extending from the moving plate and electrical traces on the spring arms (figures 3 and 4A – 4B item 11 including items 13 - 15; one or more spring arms extending from the moving plate and electrical traces on the spring arms; Note: the claim is written in the alternative due to the term optionally, Therefore “optionally the spring arms are metal, and the suspension assembly further includes an insulating layer between the electrical traces and the spring arms” is not required in the claim).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Honda with the teachings of Hara because Honda teaches in at least paragraphs 0003 – 0004 that using SMA is generally advantageous in reducing the size and the weight of the device, and is advantageous in obtaining a relatively large mechanical force while eliminating the need of an element such as a position sensor, facilitating integration of the circuits, and reducing the electric power loss thereby improving functionality and operation of Hara.
	
claim 19, as mentioned above in the discussion of claim 18, Hara in view of Honda teach all of the limitations of the parent claim.  Additionally, Honda teaches wherein the one or more spring arms are integral with and formed from the same material as the moving plate (figures 3 and 4A – 4B item 11 including items 13 – 15).
	
Regarding claim 20, as mentioned above in the discussion of claim 18, Hara in view of Honda teach all of the limitations of the parent claim.  Additionally, Honda teaches wherein the spring arms include bends (figures 3 and 4A – 4B item 11 including items 13 – 15).

Regarding claim 24, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.  
	However, Hara fails to teach a heat sink on the moving plate. Honda, on the other hand teaches a heat sink on the moving plate.
	More specifically, Honda teaches a heat sink on the moving plate (paragraph 0077 cooling via heat dissipated in items connected to item 15 in figure 3 - 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Honda with the teachings of Sara because Honda teaches in at least paragraphs 0003 – 0004 that using SMA is generally advantageous in reducing the size and the weight of the device, and is advantageous in obtaining a relatively large mechanical force while eliminating the need of an element such as a position sensor, facilitating integration of the 
	
Regarding claim 25, as mentioned above in the discussion of claim 24, Hara in view of Honda teach all of the limitations of the parent claim.  Additionally, Honda teaches wherein the heat sink includes one or more of formed heat sink features on the moving plate, heat conductive material such as plating on the moving plate, and one or more heat conductive material vias extending through the moving plate (paragraph 0077 cooling via heat dissipated in items connected to item 15 in figure 3 - 4).

Claims 26 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US PgPub No. 2006/0272328) in view of Gregory (US PgPub No. 2017/0118408).
	Regarding claim 26, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.
	However, Hara fails to teach one or more position sensing elements on one or both of the static plate and moving plate. Gregory, on the other hand teaches one or more position sensing elements on one or both of the static plate and moving plate.
	More specifically, Gregory teaches one or more position sensing elements on one or both of the static plate and moving plate (paragraph 0007 teaches that it is well known in the art to use position sensors).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings 
	
	Regarding claim 27, as mentioned above in the discussion of claim 26, Hara in view of Gregory teach all of the limitations of the parent claim.  Additionally, Gregory teaches wherein the one or more position sensing elements include one or both of a hall sensor and a magnet (paragraph 0007; teaches that it is well known in the art to use position sensors).
	
	Regarding claim 28, as mentioned above in the discussion of claim 26, Hara in view of Gregory teach all of the limitations of the parent claim.  Additionally, Gregory teaches wherein the one or more position sensing elements includes capacitance probes (paragraph 0007; teaches that it is well known in the art to use position sensors).
	
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US PgPub No. 2006/0272328) in view of Sawada (US PgPub No. 2005/0206781).
	Regarding claim 29, as mentioned above in the discussion of claim 1, Hara teaches all of the limitations of the parent claim.
	Additionally, Hara teaches wherein the suspension assembly further includes: one or more spring arms coupling the moving plate to the static plate (figure 1 item 135/137 and paragraph 0045).
 a strain gage on one or more of the spring arms.
	More specifically, Sawada teaches a strain gage on one or more of the spring arms (paragraph 0157; strain gage on one or more of the spring arms).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Sawada with the teachings of Hara to miniaturized and offer high-performance, enabling a precise and accurate direction to be established as discussed in at least paragraph 0157 of Sawada thereby improving operation of Hara.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 7:  “two pairs of SMA wires below the sensor mounting region, wherein the SMA wires of each pair cross the SMA wires of the other pair” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wada (US patent No. 2007/0279497) teaches SMA and image sensor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
02/16/2021Primary Examiner, Art Unit 2696